Citation Nr: 1441762	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, including service in the Republic of Vietnam during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, diabetes mellitus, bilateral hearing loss, tinnitus, hypertension, and left foot peripheral neuropathy.

In a December 2008 rating decision, the Veteran was awarded service connection for diabetes mellitus.

The Veteran testified at a Board hearing at the RO in August 2010.  A transcript of the hearing is associated with the claims file. 

In December 2010, the Board dismissed the Veteran's withdrawn claims of service connection for bilateral hearing loss and tinnitus and remanded the issues of service connection for PTSD, hypertension, and a disability manifested by numbness of the left foot, claimed as peripheral neuropathy for further development.

Subsequently, in a February 2012 rating decision, the Veteran was awarded service connection for hypertension and left foot peripheral neuropathy.  This represents a full grant with regard to these disabilities.  As such, the only issue currently before the Board is entitlement to service connection for PTSD.

Under Clemons v. Shinseki, the Veteran's claim is presumed to be based on his symptoms and not limited to a specific diagnosis.  23 Vet. App. 1, 5 (2009).  Thus, the issue has been broadened to encompass an acquired psychiatric disability, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed service connection for PTSD based on his service in the Republic of Vietnam during the Vietnam Era.  To date, PTSD has not been diagnosed.  Instead, Vet Center treatment records contain a diagnosis of anxiety and adjustment disorder.  

In support of his claim, he has described an incident in which he came under fire while riding shotgun on a convoy in Bien Hoa after curfew and another where a fire broke out at the chemical warehouse, resulting in men being burnt.  The Veteran has been unable to provide a narrow enough date range to allow for a records search through the National Archives and Records Administration or the United States Army and Joint Services Records Research Center (JSRRC).  This has prevented VA from verifying is alleged stressors.

In the case of PTSD, however, 38 C.F.R. § 3.304(f)(3) provides for service connection in certain circumstances based on the Veteran's fear of hostile military or terrorist activity based on lay evidence alone.  Although the Veteran's participation in combat with the enemy has not been established, he has reported being part of the TET Offensive, which required him to pull perimeter guard duty.  His Vietnam service dates overlap the beginning of the TET Offensive.  It is possible that the Veteran's participation in this operation gave rise to a fear of hostile military or terrorist activity that would be adequate to support a diagnosis of PTSD by a VA psychiatrist or psychologist.  See 38 C.F.R. § 3.304(f)(3).  As such, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination.  The examiner must thoroughly review the record and perform all necessary tests and respond to the following questions:

a.  Does the Veteran currently have an acquired psychiatric disability, to include PTSD?

b.  If so, is it at least as likely as not that any current acquired psychiatric disability relates to the Veteran's active military service, including the fear of hostile military activity during his service in the Republic of Vietnam?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

